Case 2:20-cv-03797-FMO-JC Document 15 Filed 05/05/20 Page 1 of 11 Page ID #:244



    1   David G. Golubchik (SBN 185520)
        Kurt Ramlo (SBN 166856)
    2   LEVENE, NEALE, BENDER,
         YOO & BRILL L.L.P.
    3   10250 Constellation Boulevard, Suite 1700
        Los Angeles, California 90067
    4   Telephone: (310) 229-1234
        Facsimile: (310) 229-1244
    5   Email: DBG@LNBYB.com; KR@LNBYB.com
    6   Attorneys for Defendants Gary I. Shinder; Genius
        Fund I, Inc.; Genius Fund I, LLC; ESSMW – Earth
    7   Solar System Milky Way, LLC; Heli Biotech LLC;
        Dr. Kush World Collective LLC; Eagle Rock
    8   Herbal Collective LLC; Genius Products LLC;
        Full Circle Labs LLC; Nature’s Holiday LLC;
    9   Variant Hemp Solutions LLC; Genius Delivery
        LLC; Planck Properties LLC; Aristotle Equipment
   10   LLC; Genius Sales LLC; Genius Products T, Inc.;
        Genius Products NT, Inc.; and Genius Products,
   11   Inc.
   12                        UNITED STATES DISTRICT COURT
   13                       CENTRAL DISTRICT OF CALIFORNIA
   14   FRANCIS J. RACIOPPI, JR., an                Case No. 2:20-cv-03797
   15   individual,                                 Preliminary Opposition to Ex
                                                    Parte Application for Right to
   16          Plaintiff,                           Attach Order, Order for Issuance
                                                    of Writ of Attachment, and
   17   vs.                                         Temporary Protective Order
                                                    (DE 10)
   18   DMITRY BORISOVICH BOSOV, et
                                                    [No Hearing Set]
   19   al.,

   20                 Defendants.
   21

   22

   23

   24

   25

   26

   27

   28
Case 2:20-cv-03797-FMO-JC Document 15 Filed 05/05/20 Page 2 of 11 Page ID #:245



    1         The defendants listed above (“Defendants”) make this preliminary
    2   opposition to Plaintiff’s Ex Parte Application for Right to Attach Order, Order for
    3   Issuance of Writ of Attachment, and Temporary Protective Order (DE 10, filed
    4   April 28, 2020, the “Application”), as follows:
    5                                    INTRODUCTION
    6         Plaintiff contends that on March 23, 2020 the Genius Fund Group
    7   terminated his employment effective March 27, breaching his 18-day-old
    8   employment agreement and giving rise to $2.24 million in damages. Genius Fund
    9   Group, however, did not terminate Plaintiff. Defendant Shinder twice told Plaintiff
   10   that he was not terminated. Subsequent communications by Genius Fund Group
   11   identified Plaintiff as staying with the company. Plaintiff continued to participate
   12   in the management of the company for six days after his alleged termination date,
   13   until April 2. That was the day that Plaintiff stopped, and his lawyers began,
   14   communicating directly with the company. These facts by themselves show that
   15   Plaintiff voluntarily left the company and thus cannot “establish[] the probable
   16   validity of” his breach-of-contract, the claim upon which is alleged right to
   17   attachment is based. The Application should be denied on the merits.
   18         Further, Plaintiff seeks to attach the assets of Defendants who were not
   19   parties to his employment contract. Plaintiff’s agreement is with Genius Fund I
   20   Inc. and its affiliates. The Application fails to explain what is meant by “affiliate”
   21   and which defendants (other than Genius Fund I Inc.) are affiliates. Additionally,
   22   the Application states that the company’s purchase of Defendant Dr. Kush World
   23   Collective LLC may not be complete, thus rendering it not an affiliate. Most
   24   importantly, the Application fails to explain how Defendant Shinder, or his
   25   personal LLC, ESSMW – Earth Solar System Milky Way, LLC (“ESSMW”),
   26   might be an affiliate or how Genius Fund I Inc. has the authority to bind Shinder or
   27   ESSMW to a contract. Finally, the Application contains insufficient facts to
   28   demonstrate that the non-party Defendants are alter egos of a contract party. The


                                                   1
Case 2:20-cv-03797-FMO-JC Document 15 Filed 05/05/20 Page 3 of 11 Page ID #:246



    1   Application should be denied on this ground as to any defendant other than Genius
    2   Fund I Inc.
    3         Finally, Plaintiff fails to demonstrate great or irreparable injury justifying
    4   consideration of the Application without notice to Defendants or conducting a
    5   hearing. Defendants are restructuring their businesses (just as Plaintiff advised)
    6   and are not liquidating or concealing their assets or evading their creditors. Nor
    7   does the Application establish that any Defendant is insolvent. Additionally, the
    8   Application fails to include the necessary Rule 65(b)(1)(B) attorney certification,
    9   explaining why notice is unnecessary. The Application should be denied on this
   10   ground or, at most, by scheduling opposition and reply deadlines and a hearing on
   11   regular notice.
   12                                          FACTS
   13   A.    Plaintiff resigned or voluntary left the company.
   14         Plaintiff was the Chief Security Officer of Spotlight Operations LLC, an
   15   affiliate within the Genius Fund Group. His written employment agreement
   16   includes an arbitration agreement. (Shinder Decl. ¶ 4, Ex. 40 (Employment Offer
   17   Letter); Racioppi Suppl. Decl. ¶ 2 (DE 14 at 8), Ex. 34 (DE 14-1) (Mutual
   18   Agreement to Arbitrate Employment-Related Disputes).) Plaintiff alleges that he
   19   was promoted to Chief Operating Officer in October 2019. (Racioppi ¶ 7
   20   (DE 10-3).) Earlier this year, Genius Fund I Inc. “and its affiliates” (the
   21   “Company” or “Genius Fund Group”) offered Plaintiff their Chief Executive
   22   Officer position, conditioned on his agreement to execute the Company’s
   23   arbitration agreement. (Racioppi ¶ 10, Ex. 1 (DE 10-6).) Plaintiff contends that
   24   Defendants did not present him with the arbitration agreement that he agreed to
   25   sign. (Racioppi Suppl. ¶ 2.)
   26         Plaintiff also contends that the prior management of Defendants and other
   27   entities within the Company “were formed merely as a mechanism for the true and
   28   equitable owners of GFG to escape liability for company debtors.” (Racioppi


                                                  2
Case 2:20-cv-03797-FMO-JC Document 15 Filed 05/05/20 Page 4 of 11 Page ID #:247



    1   ¶¶ 14, 19.) This is, of course, by design, a built-in feature of American business.
    2   Corporations, limited liability companies, and limited liability partnerships by
    3   design allow investors as a general matter to limit their downside risk of ownership
    4   to the amount of their investment. In other words, buying a single share of Apple
    5   stock does not make the holder liable for the roughly $200 billion in debt on
    6   Apple’s balance sheet.
    7         Plaintiff further complains that Defendant Dmitry Bosov was “far from
    8   being a passive investor in” the Company and “approved of, directed, and
    9   participated in Defendant Shinder’s takeover of GFG.” (Racioppi ¶¶ 23, 37.)
   10   Defendant Shinder, of course, was Plaintiff’s boss in his capacity as Chairperson of
   11   the Board of Directors (and President) of Genius Fund I Inc., as well as manager of
   12   Genius Management, LLC, which is the manager of Genius Fund I, LLC.
   13   (Racioppi Ex. 23 (DE 10-10, at 6); Shinder ¶ 6.) These complaints go to the heart
   14   of Plaintiff’s claim. He didn’t like that his bosses told him what to do. That is
   15   what this case is really about. Plaintiff disliked it when Shinder was appointed an
   16   executive Chair of the Board to oversee personnel such as Plaintiff who, in
   17   Plaintiff’s view, “undermined” his “decision-making authority”. (Racioppi ¶¶ 26
   18   & n.6, 32-35.) An employee’s frustration that he was not given greater freedom to
   19   operate a company as he wished does not constitute breach of an employment
   20   contract. To the contrary, Plaintiff’s employment agreement provided that “you
   21   shall serve as Genius’ CEO . . . (subject to Genius governing documents and
   22   internal controls) . . . .” (Racioppi Ex. 1, at 1, 2d ¶ (emphasis added).) Every
   23   American CEO reports to a board of directors.
   24         Plaintiff contends that on March 23, Defendants terminated his employment
   25   effective March 27. (Racioppi ¶ 38 (DE 10-3).) The Company, however, had
   26   determined not to lay off Plaintiff because he was supposed to be part of the
   27   restructuring group and involved in the reorganization. (Shinder ¶¶ 7-8.) The
   28   Company’s subsequent communications to employees listed Plaintiff as someone


                                                  3
Case 2:20-cv-03797-FMO-JC Document 15 Filed 05/05/20 Page 5 of 11 Page ID #:248



    1   authorized to request outgoing employees to continue working through their
    2   termination date and someone who could authorize an outgoing employee to retain
    3   certain categories of Company property. (O’Dowd Decl. ¶ 3 (DE 10-4), Ex. 28
    4   (DE 10-12) (letter copied without date showing, but allegedly dated March 5, 2020
    5   and received by mail on April 26, 2020).) The clear message was that the lay-offs
    6   did not include Plaintiff since Plaintiff was to be part of the restructuring process.
    7         Plaintiff, however, chose to interpret some unspecified document, which his
    8   declaration also fails to indicate was sent or directed to him, as “Defendant
    9   Shinder’s directive terminat[ing his] employment as CEO.” (Racioppi ¶ 38.)
   10   Plaintiff continues that on some unspecified date Defendant Shinder confirmed his
   11   termination. (Racioppi ¶ 381). Defendant Shinder, however, told Plaintiff on
   12   March 26 and again on March 27 that he was not terminated, would not be
   13   terminated, and would continue working on the reorganization. (Shinder ¶ 9.)
   14         Plaintiff’s subsequent conduct confirmed that Defendants did not terminate
   15   Plaintiff. Company records show that Plaintiff continued to participate in the
   16   management of Genius Fund Group until at least April 2, one week after
   17   “someone” allegedly told him that his employment was ending effective March 27.
   18   (Shinder ¶¶ 10-16, Exs. 42-48.) At no time during that week did Plaintiff indicate
   19   that he understood himself to be terminated or terminated as of some future date.
   20   (Shinder ¶¶ 17-18).
   21         For reasons unknown to the Company, Plaintiff stopped responding to
   22   Company communications after April 2. (Shinder ¶ 19.) His attorneys, however,
   23   began communicating with the Company on the same day, April 2, with two
   24   separate letters: a monetary demand and a litigation hold request. (Shinder
   25   Exs. 49-50.) The facts demonstrate that Plaintiff resigned (although the Company
   26
        1
   27     Racioppi in the next paragraph declares in passive voice that “someone”
        informed him of his “impending termination and the pretextual reason . . . .”
   28   (Racioppi ¶ 39.)


                                                   4
Case 2:20-cv-03797-FMO-JC Document 15 Filed 05/05/20 Page 6 of 11 Page ID #:249



    1   received no resignation letter or email) or otherwise decided to leave the Company
    2   voluntarily. (Shinder ¶ 20.)
    3   B.    Plaintiff fails to show great or irreparable injury would result if notice
    4         and a hearing were provided.
    5         Plaintiff first appears to try to allege insolvency. He contends that
    6   Defendants have “numerous creditors,” but he commingles them among
    7   Defendants and others and does not specify a single creditor, save one and does not
    8   disclose which Defendant owes that creditor. Further, that creditor had a disputed
    9   claim, which was settled. Most importantly, Plaintiff provides no information
   10   about the amount of undisputed or disputed debt at each Defendants. Even more
   11   deficiently, Plaintiff provides no information on the value of each Defendant’s
   12   assets. The Application fails to show insolvency of any Defendant. (Racioppi
   13   ¶¶ 43, 45-46; Shinder ¶ 21.)
   14         Finally, Plaintiff provides inadmissible hearsay in an attempt to allege that
   15   Defendants are “rapidly liquidating all GHG assets for the purpose of evading
   16   creditors and rendering GFG entities judgment-proof.” (Racioppi ¶ 47.) First, the
   17   allegations are conclusory and no details are provided. Second, as noted above, the
   18   vague allegation of “evading creditors” appears to be based solely on a description
   19   of the inherent structure of business entities whose owners are not liable for the
   20   debts of the investment entities. Finally, Defendants are lawfully reorganizing
   21   their businesses with the assistance of professionals, including the undersigned,
   22   who specialize in advising companies on out-of-court reorganizations and
   23   restructurings. (Shinder ¶ 22.)
   24                                      ARGUMENT
   25         Attachment is a harsh remedy because it seizes property from a defendant
   26   before any adjudication of the underlying claims. Courts, therefore, strictly
   27   construe the requirements for attachment against the applicant. Blastgrac, N.A. v.
   28   Concreate Solutions & Supply, 678 F. Supp. 2d 1001, 1004 (C.D. Cal. 2010).


                                                  5
Case 2:20-cv-03797-FMO-JC Document 15 Filed 05/05/20 Page 7 of 11 Page ID #:250



    1   A.    The Application fails to establish the probable validity of Plaintiff’s
    2         claim.
    3         a.     Plaintiff resigned or otherwise voluntarily left his employment.
    4         Plaintiff failed to establish the probable validity of his employment contract
    5   claim. A writ of attachment may be issued only where the plaintiff has established
    6   the probable valid of the claim on which attachment is based. Where a defendant
    7   has appear to contest the application, court “must consider the relative merits of the
    8   positions of the respective parties and make a determination of the probable
    9   outcome of the litigation.” Id. at 1005; Cal. Civ. Proc. Code § 484.090(a)(2).
   10         The evidence submitted with this preliminary opposition demonstrates that
   11   Plaintiff voluntary left the Company, perhaps because he was frustrated that he was
   12   not given more leeway in how he performed his duties. The motive, however, is
   13   irrelevant. The fact remains that he chose to leave the Company and the Company
   14   did not tell him to leave in breach of any employment agreement. The Application
   15   fails on this point alone and on this basis should be denied on the merits.
   16         b.     The Application fails to establish a probable claim against each
   17                Defendant as an “affiliate” party to the employment contract or an
   18                alter ego of an affiliate party.
   19         Plaintiff must establish the probability validity of his claim against each
   20   Defendant. His alleged contract2 is with “Genius Fund I Inc. and its affiliates.” He
   21   fails to demonstrate that each Defendant is an affiliate of Genius Fund I Inc. The
   22

   23
        2
   24     Plaintiff contends that he entered into a contract with the Company,
        notwithstanding that a condition of the contract was that he enter into the
   25   Company’s arbitration agreement and he instead contends that he did not enter into
        the arbitration agreement. The Company intended to execute an arbitration
   26   agreement but due to COVID-19 has yet to complete its search for the new
        arbitration agreement. (Shinder ¶ 5.) This issue need not be resolved as part of
   27   ruling on the Application, but Defendants reserve all rights and intend to seek
        arbitration of all disputes with Plaintiff and to seek a stay of this proceeding
   28   pending the conclusion of the arbitration.


                                                   6
Case 2:20-cv-03797-FMO-JC Document 15 Filed 05/05/20 Page 8 of 11 Page ID #:251



    1   Application fails to address the meaning of “affiliate” in the contract. It fails to
    2   specify how each Defendant is an “affiliate” within the scope of that meaning.
    3         Moreover, it fails to explain how Dr. Kush World Collective LLC is liable
    4   for Plaintiff’s alleged claim. Plaintiff’s declaration states that to his knowledge the
    5   Company never completed its purchase of that entity. (Racioppi Decl. ¶ 16(d).)
    6   The Application fails to explain how Defendant Shinder or ESSMW that is not part
    7   of the Genius group of companies might be an affiliate or more important, how
    8   Genius Fund I Inc. had the authority to bind Shinder or ESSMW to a contract.
    9         The Application thus relies solely on its alter ego theory. The Application,
   10   however, fails to satisfy the evidentiary standard on the key issues. First, the
   11   alleged inadequate capitalization only matters at the start of a business. To hold
   12   otherwise would be to make shareholders, members, and limited partners liable for
   13   the debts of their corporations, limited liability companies, and limited liability
   14   partnerships. Businesses often commingle funds, in centralized accounting,
   15   payable, and payroll systems. Businesses are often owned by the same person,
   16   entity, or group thereof. Businesses often operate out of the same offices and
   17   either employ the same persons or use their services and reimburse the employing
   18   affiliate for those services. Businesses often have identical sets of officers and
   19   directors. The key issue is showing that there was a misuse of the corporate form
   20   that would cause an inequitable result if the separateness of the entities were
   21   allowed to stand. See Virtualmagic Asia, Inc. v. Fil-Cartoons, Inc. 99 Cal. App.
   22   4th 228, 244-45, 121 Cal. Rptr. 2d 1, 13 (2002).
   23         The Application contends that Dmitry Bosov controlled two other
   24   defendants and used those companies to invest in the Company. (App. at 14:10-
   25   11.) Even if true, what is wrong with that?
   26         Bosov directed and controlled operations of the Company (App. at 14:12-
   27   13.) Even if true, what is wrong with an owner directing and controlling the
   28   businesses that he owns and controls?


                                                   7
Case 2:20-cv-03797-FMO-JC Document 15 Filed 05/05/20 Page 9 of 11 Page ID #:252



    1         The entities within the Company failed to observe corporate formalities,
    2   commingled funds, concealed and misrepresented their true and equitable owners,
    3   shared staff, and had centralized accounting. First, the Application contains no
    4   facts requiring owners to disclose their ownership and no facts demonstrating that
    5   any owner misrepresented ownership to the detriment of anyone else. Plaintiff
    6   alleges that the Company was poorly run before he arrived, but fails to demonstrate
    7   that anyone was harmed by the alleged sloppiness or that he truly understood the
    8   facts. For example, nothing in Plaintiff’s declaration reveals whether any funds or
    9   property transferred to Bosov was duly listed in the books and records as a
   10   shareholder loan, equity distribution, or other appropriate book entry. This is a
   11   fundamental shortcoming of the Application, as it relies on conclusory allegations
   12   and conclusory facts from a person who failed to show that he had personal
   13   knowledge of all the pertinent facts.
   14         Finally, the Application alleges that Shinder undertook a stealth and
   15   fraudulent reorganization to evade myriad creditors, including by transferring
   16   ownership to himself. (App. at 14:17-19.) First, "[E]ven if the unity of interest
   17   and ownership element is shown, alter ego will not be applied absent evidence that
   18   an injustice would result from the recognition of separate corporate identities, and
   19   difficulty in enforcing a judgment or collecting a debt does not satisfy this
   20   standard." Virtualmagic Asia, Inc. 99 Cal. App. 4th at 245, 121 Cal. Rptr. 2d at
   21   13. Second, the declaration fails to support these allegations. Nowhere in
   22   Plaintiff’s declaration is there any list of a myriad of creditors, or testimony that
   23   any of those creditors are creditors of Shinder. There is just one creditor
   24   mentioned, and it purportedly got the first of three settlement payments. The
   25   declaration contains no evidence that Shinder failed to disclose information to a
   26   creditor to whom he or the Company had a duty to disclose.
   27         The Application should be denied on this ground as to any defendant other
   28   than Genius Fund I Inc.


                                                   8
Case 2:20-cv-03797-FMO-JC Document 15 Filed 05/05/20 Page 10 of 11 Page ID #:253



    1   B.      The Application fails to satisfy the standards for obtaining ex parte
    2           relief.
    3           Local Civil Rule 7-19 requires that before any matter seeking a temporary
    4   restraining order (or similar relief, such as a temporary protective order or
    5   attachment lien) may be heard without notice, the moving party must satisfy the
    6   requirements of Rule 65(b) of the Federal Rules of Civil Procedures. L.R. 7-19.2.3
    7   Rule 65(b) requires that if written and oral notice are not given, the moving party
    8   must provide specific facts in an affidavit or verified complaint that “clearly show
    9   that immediate and irreparable injury, loss, or damage will result to the movant
   10   before the adverse party can be heard in opposition; and . . . the movant’s attorney
   11   certifies in writing any efforts made to give notice and the reasons why it should
   12   not be required.”4 The Application contains no such attorney certification.
   13

   14
        3
   15     L.R. 7-19 Ex Parte Application. An application for an ex parte order shall be
        accompanied by a memorandum containing, if known, the name, address,
   16   telephone number and e-mail address of counsel for the opposing party, the reasons
        for the seeking of an ex parte order, and points and authorities in support thereof.
   17   An applicant also shall lodge the proposed ex parte order.
   18            L.R. 7-19.1 Notice of Application. It shall be the duty of the attorney so
                applying (a) to make reasonable, good faith efforts orally to advise counsel
   19           for all other parties, if known, of the date and substance of the proposed ex
                parte application and (b) to advise the Court in writing and under oath of
   20           efforts to contact other counsel and whether any other counsel, after such
                advice, opposes the application.
   21
                 L.R. 7-19.2 Waiver of Notice. If the judge to whom the application is
   22           made finds that the interest of justice requires that the ex parte application be
                heard without notice (which in the instance of a TRO means that the
   23           requisite showing under F.R.Civ.P. 65(b) has been made), the judge may
                waive the notice requirement of L.R. 7-19.1.
   24   4
            (1) Issuing Without Notice. The court may issue a temporary restraining order
   25        without written or oral notice to the adverse party or its attorney only if:
             (A) specific facts in an affidavit or a verified complaint clearly show that
   26            immediate and irreparable injury, loss, or damage will result to the movant
                 before the adverse party can be heard in opposition; and
   27
             (B) the movant's attorney certifies in writing any efforts made to give notice
   28            and the reasons why it should not be required.


                                                    9
Case 2:20-cv-03797-FMO-JC Document 15 Filed 05/05/20 Page 11 of 11 Page ID #:254



    1         Nor does the Application provide specific facts clearly showing “immediate
    2   and irreparable injury, loss, or damage.” To the contrary, the Application
    3   demonstrates that the Defendants are reorganizing their businesses and nothing
    4   specific in the Application indicates that any Defendant is dishonest, concealing
    5   assets, or insolvent.
    6         The Application should be denied on this ground or, alternatively, scheduled
    7   for opposition and reply deadlines and hearing on regular notice.
    8                                     CONCLUSION
    9         The Application should be denied for failure to demonstrate the probably
   10   validity of Plaintiff’s breach-of-contract claim, for failure to demonstrate that each
   11   Defendant is a party to the contract or an alter ego of such a party, and for failure
   12   to demonstrate how Genius Fund I Inc. had the power to bind Defendant Shinder to
   13   a contract. Alternatively, the Application should be denied for failure to
   14   demonstrate that great or irreparable injury would result if the Application were
   15   heard on regular notice.
   16   Dated: May 5, 2020                      LEVENE, NEALE, BENDER, YOO
                                                 & BRILL L.L.P.
   17

   18                                           By: /s/ Kurt Ramlo
                                                   DAVID G. GOLUBCHIK
   19                                              KURT RAMLO
                                                Attorneys for Defendants Gary I. Shinder;
   20                                           Genius Fund I, Inc.; Genius Fund I, LLC;
                                                ESSMW – Earth Solar System Milky Way,
   21                                           LLC; Heli Biotech LLC; Dr. Kush World
                                                Collective LLC; Eagle Rock Herbal
   22                                           Collective LLC; Genius Products LLC; Full
                                                Circle Labs LLC; Nature’s Holiday LLC;
   23                                           Variant Hemp Solutions LLC; Genius
                                                Delivery LLC; Planck Properties LLC;
   24                                           Aristotle Equipment LLC; Genius Sales
                                                LLC; Genius Products T, Inc.; Genius
   25                                           Products NT, Inc.; and Genius Products, Inc.
   26

   27

   28


                                                  10
